DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emerson et al. US 2020/0109295(Emerson).
Emerson teaches a method for applying an anti-corrosion coating to a metal substrate such as Al or Al alloy(abstract[0038]), comprising applying a Cr(III) conversion coating composition and a fluorescent dye, wherein the Cr(III) conversion coating composition can be applied first and the fluorescent dye is subsequently applied[0013-0019, 0029, 0039-0041].  Emerson further teaches that the coating can be re-applied if there is any problem[0032].
Regarding claims 1, 4-5, Emerson’s coating application process reads on the claimed method with steps (a)-(b).
Regarding claims 2-3, the re-application of the coating as taught by Emerson reads on claimed step (c) of applying an anti-corrosion composition.
Regarding claim 7, Emerson further teaches that the coating can be applied by pen[0028].
Regarding claim 8, Emerson further teaches the claimed viewing the coated substrate under UV light[0010].
Regarding claims 9-12, the coated Al or Al alloy substrate of Emerson reads on the claimed coated substrate.
Regarding claim 14, the coated Al or Al alloy substrate of Emerson reads on the claimed device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson.
The teachings of Emerson are discussed in section 4 above.
Regarding claims 6 and 13, although Emerson does not explicit teach that the fluorescent dye is a Zyglo dye, one of ordinary skill in the art would have found it obvious to have incorporated any fluorescent dye, including the claimed Zyglo dye with expected success of imparting fluorescent color to the conversion coating.
Regarding claim 15, although Emerson does not explicitly teach that the device is  a highlift actuator, it would have been obvious to one of ordinary skill in the art to have applied the conversion coating method of Emerson to any article made of Al or Al alloy, including the claimed highlift actuator, with expected success of providing corrosion protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733